DETAILED ACTION
The present application, filed on (3/15/2019), is being examined under the first inventor to file provisions of the AIA .   Claims (1-18) were examined in a Non-Final on 10/26/2020. This office action is in response to Applicants submission dated 1/26/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 7 depends upon claim 1. Claim 1 is directed to decrease of inductance of impedance producing element from input end towards the grounded end. Claim 7 depends upon claim 1 but the impedance is directed to increase away from input end. Similar situation exists for claim 15.   
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Deshmukh et al (US 20140273487) in view of Ito et al (US 20150235809).
Deshmukh et al disclose a plasma processing apparatus with an upper electrode powered by a RF power source and a lower substrate support including a heater (conductive element) and an electrode powered by a DC pulse generator. 
Deshmukh et al do not disclose a filter assembly 
Ito et al disclose a filter assembly, comprising: 
a plurality of impedance producing elements that are electrically coupled in series between an input end and an output end of the filter assembly (See Fig 11AL3, BL3, AL2 and BL2 ); a first grounded impedance producing element (Fig 11 AC3); and a second grounded impedance producing element (Fig 11 BC3), wherein the impedance producing elements are electrically coupled together in series by a first conductive lead and a second conductive lead, the impedance producing elements each comprise a common mode choke that is formed by winding the first and second conductive leads around a toroid shaped core, the first grounded impedance 
It would have been obvious for one of ordinary skill in the art at the time of invention to have used filters to protect heater power supply from RF coupled noise from bias and plasma generating supplies.
Regarding the amendments to claims 1 and 11 related to reduced inductance from input end (closer to heater) to ground end it is noted that electrically it does not appear to make any difference. The specification discloses several embodiments disclosing different arrangement of inductances where all of them work properly. It appears to be a mere re arrangement of parts.
Regarding claim 2 and 12, AL3, BL3 and AL2 and BL2 are last and second last.
Regarding 3 and 13 input end is connected to resistive heating element 40 (Fig 3). 
Regarding claims 4 and 14 the output end is connected to AC power supply for heater (Fig 3-58). 
Regarding claim 5 first conductive lead is coupled to a first side of heater element and second conductive lead is coupled to second side of the heating element (Fig 11 through TA and TB).
Regarding claim 6 first lead provides AC and the other returns AC current (Fig 3). 
Claims 7, 8, 15 and 16 are directed to value of impedance. It is noted however, that when the impedance elements are used for filtering it is necessary to optimize them according to the 
Regarding claim 9 and 17 the recitation of conductive leads being of an area greater than AWG 14, it is noted that since the conductive lead needs to carry AC current for a high wattage heater element it would require thick wire for low loss even at higher current. Wire size of AWG 14 and up are well known and used in the industry.
Regarding claim 10 and 18 as one of ordinary skill would understand permeability is one of the factors which determine inductance and impedance at a frequency it would be an optimizable parameter. Having said that, Ito et al discloses that the second impedance producing element 112 has higher permeability compared to air core impedance producing element (AL1 and AL2 Fig 14 and para 93).

Response to Amendment and arguments
Regarding sec 112 rejection, claims 7-8 and 15-16 are rejected, however now for different reason. 

It is noted that the equivalent circuit of the impedance producing elements (Fig-4) also have stray capacitance in parallel and the element would display parallel resonance for some frequencies. One of ordinary skill in the art could control the Q of the resonance circuit to provide high impedance at a band of frequencies.
Applicant’s argument regarding pulsed DC are not persuasive in view of the fact that pulsed DC is frequently used for bias as stated in the rejection. 
It is further noted that the Ito et al discloses (Fig 9) impedance in a broad spectrum of from 0-70 MHz (compare to Applicants requirement of 400 KHz-10MHz). It is further noted that the pulsed DC may generate noise harmonics in discrete bands. Therefore plurality of filters in series dedicated to different frequency bands would be most desirable for filtering all the noise frequencies encountered.
Similarly Todorov et al (US 20070284344) and Yamazawa et al (US 2009/0133839 Fig 10A-Fig15) disclose plurality of filters. Yamazawa et al disclose impedance vs. frequency from 0-20 MHz.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436.  The examiner can normally be reached on 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RAM N. KACKAR
Primary Examiner
Art Unit 1716